DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/06/2021 and 08/09/2021 have been entered. Claims 1, 2 and 6-15 are pending, of which claims 1 and 2 are currently amended. Claims 3-5 are cancelled. No new matter has been added.
In view of the amendment, the previous objection to the specification and claim rejections under 35 USC 103 are withdrawn, however the claims are now rejected on new grounds under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-125617 A (Nishikawa) in view of US 2013/0196207 A1 (Zahn) and further in view of US 2016/0099489 A1 (Park).

    PNG
    media_image1.png
    742
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    847
    media_image2.png
    Greyscale

Regarding claims 1, 6 and 15, Nishikawa discloses a battery module (battery block 11) [0025] comprising a cartridge (insulating separator 2) comprising an accommodation space therein, a plurality of battery cells 1 placed in the accommodation space (battery cell storage spaces 2d for storing the secondary battery cells 1 on both sides) [0056], a cooling unit (cooling auxiliary member 8, heat conductive sheet 12) configured to cool the battery cells 1 [0031], [0039], and a heat exchange unit (cooling plate 61) configured to exchange heat with the cooling unit 8, 12 [0048], wherein the cooling unit 8, 12 comprises a cooling fin (cooling auxiliary member 8) making surface contact with sides of the battery cells 1 [0031], and a cooling plate (heat conductive sheet 12) making contact with the cooling fin 8 [0039], wherein the heat exchange unit 61 comprises a heat exchange chamber comprising an inner space (internal portion of refrigerant pipe 62) through which a cooling fluid flows, a supply pipe (external portion of refrigerant pipe 62) configured to supply the cooling fluid and a discharge pipe (external portion of refrigerant pipe 62) configured to discharge the cooling fluid outward [0048]. See Figs. 4, 14, 15, 17.

    PNG
    media_image3.png
    265
    464
    media_image3.png
    Greyscale

Nishikawa does not teach the claimed arrangement of the heat exchange chamber including the lower cooling flow path, upper cooling flow path, and connection flow paths. Zahn however teaches a thermally conductive plate 1 in which distribution channels 6 and collecting channels 7 are arranged on different levels and connected via vertical running flow channels [0027], [0028], with the advantage that the flow channels can proceed very flexibly according to the particular requirements of the underlying application, whereas in the case of an arrangement in only one level, limitations would result due to the impossibility of flow channels crossing each other [0039]. See Fig. 2. Therefore it would have been obvious to one of ordinary skill in the art to include a lower cooling flow path, an upper cooling flow path located above the lower cooling flow path, and a plurality of connection flow paths, as in Zahn, in the heat exchange chamber of Nishikawa, because it would allow the flow channels to proceed very flexibly according to the particular requirements of the underlying application.
Although Zahn does not explicitly teach that the supply pipe is configured to supply the cooling fluid to the lower cooling flow path, the connection flow paths supply the cooling fluid flowing in the lower cooling flow path to the upper cooling flow path, and the discharge pipe is located higher than the supply pipe and configured to discharge the cooling fluid outward from In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) mere reversal was held to be an obvious modification. See MPEP 2144.04 VI. A.
When the inner space of the heat exchange chamber of Nishikawa includes the upper and lower cooling flow paths as taught by Zahn, an upstream region can be defined adjacent the supply pipe that includes a portion of each of the lower flow path and the upper flow path such that the upstream region directly contacts the cooling unit, and a downstream region can be defined adjacent to the discharge pipe that includes a remainder of each of the lower flow path and the upper flow path, and the regions can be chosen such that the number of connection flow paths located in the downstream region is greater than the number of connection flow paths located in the upstream region, and the number of connection flow paths in the upstream region is at least one.
Zahn further teaches that the channels are designed so that they distribute fluid in a way desired by the user so that fluid flows evenly or as a function of the strength of the heat source or sink, through, over, and under individual zones to be temperature controlled [0038], but does not specifically teach that the connection flow paths in the downstream region are closer to each other than the connection flow paths in the upstream region are to each other. Park however teaches providing air holes 6 in a floor 4 that divides a container 3 into a lower part under the floor 4 and an upper part thereabove, to supply a cooling air current [0053], 

    PNG
    media_image4.png
    262
    418
    media_image4.png
    Greyscale

Regarding claim 11, Nishikawa further discloses a battery pack (power supply device 100) comprising the battery module (battery block 11) [0022]. See Fig. 1.
Regarding claim 12, Nishikawa further discloses a vehicle HV, EV comprising the battery pack (power supply device 100) [0061], [0062]. See Figs. 18, 19.
Regarding claim 13, Zahn further teaches that the connection flow paths are arranged in a single plane. See Fig. 2.
.
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-125617 A (Nishikawa) in view of US 2013/0196207 A1 (Zahn) and US 2016/0099489 A1 (Park), as applied to claims 1, 6 and 11-15 above, and further in view of US 2006/0115721 A1 (Lee).
Regarding claim 2, the combination of Nishikawa, Zahn and Park teaches the battery module of claim 1, as shown above, and Zahn further teaches that the connection flow paths branch off from the lower cooling flow path (the distribution channels 6 and the collecting channels 7 can have other tree-like parts) and may be inclined upward along a direction in which the cooling fluid flows (parts do not need to run straight, nor horizontal, nor vertical) [0028], but does not specifically teach that the connection flow paths are inclined upward at an angle of less than 90 degrees. Lee however teaches disposing cooling air passages 14 that connect between an inlet portion and an outlet portion to be inclined along their oblique direction (at an angle of less than 90 degrees, as shown in Fig. 2) at a degree decided such that the cooling air can be smoothly and uniformly passed through the passages to prevent the heat imbalance of the batteries which can maximize cooling efficiency [0056], [0087], [0092]. Therefore it would have been obvious to one of ordinary skill in the art to incline the connection flow paths of the combination upward at an angle of less than 90 degrees along a 

    PNG
    media_image5.png
    386
    490
    media_image5.png
    Greyscale

Regarding claim 7, Nishikawa further discloses that an area of the heat exchange unit (cooling plate 61) is greater than an area of the cooling plate (heat conductive sheet 12). See Fig. 5. Therefore in the combination with Zahn, an area of the upper cooling flow path, which is the same as an area of the heat exchange unit, will be greater than an area of the cooling plate.
Regarding claim 8, Zahn further teaches that the upper cooling flow path (including channels 6) and the lower cooling flow path (including channels 7) have the same area. See Fig. 2.
Regarding claim 9, Nishikawa further discloses that the heat exchange unit (cooling plate 61) includes a plurality of heat exchange units 61, and supply pipes (external portions of cooling pipe 62) of the heat exchange units 61 adjacent to each other are positioned in opposite directions with respect to the heat exchange chamber [0050]. See Fig. 14.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-125617 A (Nishikawa) in view of US 2013/0196207 A1 (Zahn) and US 2016/0099489 A1 (Park), as applied to claims 1, 6 and 11-15 above, and further in view of US 5432026 (Sahm).
The combination of Nishikawa, Zahn and Park teaches the battery module of claim 1, as shown above, but does not teach a temperature measuring member. Sahm however teaches a monitoring circuit 8 including a temperature sensor 10 to monitor the air flowing out of a cooling element 3 so that a control circuit 17 can know the temperature of the air fed out of the cooling element 3 and operation of a battery 1 can be matched to the respective circumstances on the basis of exchange of data between the monitoring circuit 8 and the control circuit 17. See column 3 lines 9-49. Therefore it would have been obvious to one of ordinary skill in the art to include a temperature measuring member, as in Sahm, in the heat exchange unit of the combination, configured to inspect a temperature of the cooling fluid in the upper cooling flow path and the lower cooling flow path, because it would allow operation of the battery to be matched to respective circumstances. Note also that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.

Response to Arguments
Applicant’s arguments filed 07/06/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. In response to applicant's arguments that that the connection flow paths taught by Park and Lee are not disposed within a heat exchange unit separate from the batteries, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, even though the heat exchange structures of Park and Lee are different from those of Nishikawa and Zahn, their teachings regarding increasing uniformity of air flow through a partition nevertheless would have been relevant to the connection flow paths provided in the partition in the heat exchange unit as taught by Zahn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727